internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-114097-99 date date x d1 d2 d3 d4 a b c d properties dear this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling that x’s receipts from leasing certain commercial properties will not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 and elected under sec_1362 to be an s_corporation effective d2 x has accumulated_earnings_and_profits x leases commercial rental properties properties to various tenants under both gross and net leases through x’s employee as well as independent contractors x provides various services to its tenants services provided in the last year include but are not limited to the following supervision of all development and construction on properties handling complaints from tenants maintenance and repairs on the roofs canopies external walls concrete floors structural foundation gutters downspouts plumbing parking lots light fixtures in the parking lots sidewalks curbs and air conditioning and heating removal of snow from common areas landscaping and maintenance of grounds and regular monitoring and inspection of properties in addition to the services provided to tenants x handles the usual marketing leasing and administrative functions involved in managing real_estate including but not limited to screening prospective tenants negotiating leases exhibiting space and handling necessary evictions in x’s taxable_year ending d3 x received approximately dollar_figurea in rents and paid approximately dollar_figureb in operating_expenses not including depreciation in x’s taxable_year ending d4 x received approximately dollar_figurec in rents and paid approximately dollar_figured in operating_expenses not including depreciation sec_1362 provides that except as otherwise provided in sec_1362 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that the term rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and representations submitted we conclude that x’s receipts from leasing properties will not be passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding x’s eligibility to elect s_corporation status further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
